Motions and Appeal Dismissed and Memorandum Opinion filed September 9,
2021.




                                        In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00346-CR

                     KENNETH RAY SOWELL, Appellant
                                          V.

                        THE STATE OF TEXAS, Appellee

                    On Appeal from the 262nd District Court
                            Harris County, Texas
                        Trial Court Cause No. 1007515

                           MEMORANDUM OPINION

      The record reflects we lack jurisdiction over this appeal because the record
contains no appealable order. On August 12, 2021, this court notified the parties
that the appeal would be dismissed for lack of jurisdiction unless a party
demonstrated that the court has jurisdiction. Appellant’s response fails to
demonstrate that this court has jurisdiction to entertain the appeal.
      We dismiss the appeal and appellant’s pending motions.


                                 PER CURIAM

Panel consists of Justices Wise, Bourliot and Zimmerer.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                        2